Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed July 18, 2022 in reply to the Non-final Office Action mailed April 18, 2022. Claims 2, 4-6, 8-11, 13, 14, 16, 18, 20-25, 27-31, and 33-36 have been canceled; and claim 42 has been newly added. Claims 1, 3, 7, 12, 15, 17, 19, 26, 32, and 37-42 are under examination. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 12, 15, 17, 19, 26, 32, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Moscona et al. (U.S. Patent Application Pub. No. 2012/0039978), in view of Witvrouw et al. (Antimicrobial Agents and Chemotherapy. 1992; 36(12): 2628-2633) and Lee et al. (U.S. Patent Application Pub. No. 2016/0101050).
Applicant Claims
Applicant claims a nanoemulsion with an average particle size of less than 200 nm, or less than 10 nm, comprising 1-3 wt% isopropyl myristate, lecithin, phosphate buffered saline, and a RUNX1 inhibitor, wherein the RUNX1 inhibitor is 3-10 mM Ro5-3335. 
Applicant also claims a method of making a nanoemulsion comprising mixing isopropyl myristate, a RUNX1 inhibitor, lecithin, and phosphate buffered saline via homogenization at about 4,000 RPM, wherein the RUNX1 inhibitor is 0.01-10 mM Ro5-3335.
Applicant further claims a method of treating an ocular disorder or disease comprising topically administering to an ocular tissue of a subject a nanoemulsion comprising 1-3 wt% isopropyl myristate, lecithin, phosphate buffered saline, and a RUNX1 inhibitor, wherein the RUNX1 inhibitor is 3-10 mM Ro5-3335, wherein the average particle size of the emulsion is less than 200 nm.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Moscona et al. disclose a pharmaceutical composition for treating viral infection that can be in the form of e.g. an emulsion for e.g. topical administration to the eye (e.g. eye drops) comprising e.g. 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one (i.e. Ro5-3335, as a virus-specific agent), and which can also comprise e.g. a non-aqueous vehicle/oil, emulsifying agents, and ophthalmic actives (abstract; paragraphs 0002, 0009, 0010, 0025, 0026, 0055, 0056, 0061, 0070, 0073-0076, 0079). 
Moscona et al. also disclose a method of treating viral infection e.g. in the eye of a mammal comprising topically administering to the mammal a therapeutically effective amount of a pharmaceutical emulsion (e.g. in the form of eye drops) comprising e.g. 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one (i.e. Ro5-3335, as a virus-specific agent), and which can also comprise e.g. a non-aqueous vehicle/oil, emulsifying agents, and ophthalmic actives (abstract; paragraphs 0002, 0009, 0010, 0025, 0026, 0055, 0056, 0061, 0070, 0073-0076, 0079).
Witvrouw et al. disclose that Ro5-3335 (i.e. 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one) inhibits about 80% of viral DNA and RNA synthesis in MOLT-4 cells at a concentration of 1.1 mM (i.e. 1100 µM), and more generally that the therapeutically effective amount is cell-type specific. 
Lee et al. disclose an ophthalmic nanoemulsion with an average particle size of less than 200 nm, or less than 10 nm, comprising e.g. preferably 0.1-2.5 wt% of a C14-C20 fatty acid ester (i.e. as a “nonaqueous solvent), a hydrophobic emulsifying agent, phosphate buffered saline, and an active (e.g. cyclosporin); wherein the C14-C20 fatty acid ester can be e.g. isopropyl myristate, the hydrophobic emulsifying agent can be e.g. lecithin; and wherein the nanoemulsion has the benefits of stability, efficacy, improved penetrance, and minimal irritation, foreign body sensation and blurred vision (see abstract; paragraphs 0013-0015, 0017, 0023, 0024, 0028, 0029, 0037, 0041, 0042, 0047, 0049, 0053, 0054; examples).. 
Lee et al. also disclose a method of making the ophthalmic nanoemulsion comprising dispersing the active in the nonaqueous solvent (e.g. isopropyl myristate), mixing e.g. the isopropyl myristate/active, lecithin, and phosphate buffered saline via stirring at a speed less than “high speed”, e.g. less than 9,000 RPM (i.e. comparative high-speed mixing disclosed to be e.g. 9000-17500 RPM) to thus optimize the desired particle size (e.g. less than 10 nm) (see abstract; paragraphs 0013-0015, 0017, 0023, 0024, 0028, 0029, 0037, 0041, 0042, 0047, 0049, 0053, 0054; examples).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Moscona et al. do not explicitly disclose that the emulsion is a nanoemulsion, that the nonaqueous solvent is isopropyl myristate, that the emulsifying agent is lecithin, and that Ro5-3335 is present in the amount of 0.01-10 mM. These deficiencies are cured by the teachings of Witvrouw et al. and Lee et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Moscona et al., Witvrouw et al., and Lee et al., outlined supra, to devise Applicant’s presently claimed composition and methods. 
Moscona et al. disclose a pharmaceutical composition for treating viral infection that can be in the form of e.g. an emulsion for e.g. topical administration to the eye (e.g. eye drops) comprising e.g. 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one (i.e. Ro5-3335, as a virus-specific agent), and which can also comprise e.g. a non-aqueous vehicle/oil and emulsifying agents. Since Witvrouw et al. disclose that Ro5-3335 (i.e. 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one) inhibits about 80% of viral DNA and RNA synthesis in MOLT-4 cells at a concentration of 1.1 mM (i.e. 1100 µM), and more generally that the therapeutically effective amount is cell-type specific and since Lee et al. disclose an ophthalmic nanoemulsion with an average particle size of less than 200 nm, or less than 10 nm, comprising e.g. isopropyl myristate, lecithin, phosphate buffered saline, and an active has the benefits of stability, efficacy, improved penetrance, and minimal irritation, foreign body sensation and blurred vision; one of ordinary skill in the art would thus be motivated to employ as a starting point about 1.1 mM Ro5-3335 and to employ the Lee et al. nanoemulsion comprising specifically e.g. isopropyl myritate as the nonaqueous solvent and lecithin as the emulsifying agent, with phosphate buffered saline, with the reasonable expectation that the resulting composition when topically administered to the eye will successfully treat viral infection therein with minimal side effects of irritation, foreign body sensation and blurred vision. 
One of ordinary skill in the art, in view of Witvrouw et al., would be motivated to start with about 1.1 mM Ro5-3335 and to optimize the amount according to the desired antiviral effect in the target cell types of the eye. Hence, for example, if 1.1 mM Ro5-3335 inhibits 80% of viral DNA and RNA in MOLT-4 cells, 3-10 mM could be employed to inhibit 100% of viral DNA and RNA in the infected cell types of the eye when topically administered as eye drops.
Ro5-3335 is 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one. It would be obvious to replace the chloride substituent with fluoride to arrive at 7-fluoro-1.3-dihydro-5-(1h-pyrrol-2y-yl)-2H-1,4-benzodiazepin-2-one and reasonably expect the latter compound would retain the same functional effect. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Moscona does not teach a pharmaceutical composition for treating viral infection that can be in the form of e.g. an emulsion”, “teaches only that Ro5-3335 is a TAT inhibitor”, “not a RUNX1 inhibitor”, and exemplifies “only a single configuration of a single virus-specific agent (polyhistidine tagged EFNB2 protein) attached to a single lipid (NTA lipid) bilayer attached to a single carrier matrix (SiO2 on glass cover slips or as microparticles)” that was “3000 nm…in size…larger than…the particle size of the emulsion”; that “Witrouw teaches that Ro5-3335 can be used as a viral inhibitor” and “found that it had anti-HIV activity”, however, Witrouw “lack any teaching that Ro5-3335 could be used as a virus-specific agent” and found that Ro5-3335 “is toxic to host cells in culture” and thus “a POSA would have been deterred”; and “Lee is silent regarding RUNX1 inhibitors”; therefore, one of ordinary skill in the art would not have been motivated to combine the cited prior art as put forth, and the prior art rejection at issue is based on “improper hindsight bias”. 
The Examiner, however, would like to point out the following:
1. Neither Moscona, Witrouw, nor Lee has been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection at issue here is under 35 USC 103, based on the combination of Moscona, Witrouw, and Lee, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity, not an automaton. 
2. Further, Moscona is not limited to Example 1. The prior art rejection is not over Example 1 only. Further, neither the specific examples or even the preferred embodiments constitute a teaching away from the broader disclosure and the non-preferred embodiments. 
3. In stark contrast to Applicant’s assertion, Moscona does in fact teach a pharmaceutical composition for treating viral infection that can be in the form of e.g. an emulsion (see e.g. paragraphs 0002, 0025, 0026, 0070, 0076, 0079). Further, Moscona expressly discloses that 7-chloro-5-(2-pyrryl)-3H-1,4-benzodiazepin-2(H)-one (i.e. “Ro5-3335”) is a suitable virus-specific agent. Ro5-3335 is precisely one and the very same as Ro5-3335, and its of no consequence whether this compound is labeled a “TAT inhibitor” or a “RUNX1 inhibitor”. Further, it is noted that in both Moscona and in Witrouw, Ro5-3335 is being employed for the very same general purpose, i.e. to treat a viral infection. 
4. Most if not all pharmaceutical active agents are in fact toxic to cells, many are potently lethal to cells. However, one of ordinary skill in the art has long fully understood that the trick is to employ the pharmaceutical active agent at the narrow concentration range in which it is effective at producing the desired therapeutic effect while minimizing any undesired toxic side effects. That is the whole point of looking to Witrouw reference, i.e. for a suitable effective concentration of Ro5-3335 to achieve the desired antiviral effect with minimal toxicity. One of ordinary skill in the art would thus certainly not be deterred from employing Ro5-3335 to treat viral infection, but rather would be motivated to do so at the suitable concentration to achieve the desired effect while minimizing the unwanted side effects. 
5. Moscona expressly discloses that their pharmaceutical composition can be in the form of an emulsion. Lee was cited for disclosing the advantages of employing specifically a nanoemulsion for administration to the eye. The advantages of Lee’s ophthalmic nanoemulsion are not relevant strictly to cyclosporine. Rather, one of ordinary skill in the art would immediately recognize that the advantages of Lee’s ophthalmic emulsion would be applicable to other actives as well. Finally, Applicant appears to be confusing Moscona’s active carrier particle with the oil phase particles of Lee’s ophthalmic nanoemulsion. Even assuming, arguendo, that Moscona’s active carrier particles and Lee’s oil phase particles did in fact have to be one and the same size, it is noted that Moscona provides for carrier particle sizes of 10 nm to about 50 µm. Lee provides that their nano-emulsion particles are e.g. 200 nm or less. There is clearly more than sufficient overlap, and thus, even assuming that the two particle sizes did have to be the same, there are no conflicts between the two references. 
ii) Applicant contends that none of the cited prior art “teach or suggest…7-fluoro-1,3-dihydro-5-(1h-pyrrol-2y-yl)-2H-1,4-benzodiazepin-2-one”, that while the Office’s position is that even starting with Ro5-3335 and replacing “chloride…with fluoride” the “compound would retain the same functional effect…the change from chlorine to fluorine unexpectedly increased the solubility of the compound” and “also achieved higher effective concentrations in the vitreous, which is a highly desirable feature for efficacy” and, further, “it was expected to be found at much lower concentrations in the blood, which is expected to limit toxicity”. 
The Examiner, however, would like to point out the following:
1. First, with respect to the last point, these “expectations” appear to really be nothing more than an abstract hypothesis rather than real, tangible hard evidence. Applicant cannot overcome the prior art rejection of record merely by putting forth an unproven hypothesis that, starting with Ro5-3335 and replacing chloride with fluoride, the resulting compound would not retain the same functional effect.
2. Second, even assuming, arguendo, that Applicant has proven with sufficient hard evidence that, starting with Ro5-3335 and replacing chloride with fluoride, the resulting compound does exhibit “increased solubility” and “higher effective concentrations in the vitreous”, Applicant has not actually dispelled the basic premise that the compound would be expected to retain the same functional effect. Applicant does not appear to have directly evaluated actual functional effect in any definitive manner, and Applicant certainly has not proven the premise wrong, i.e. established with hard evidence and pertinent statistical analysis that the compound in fact does not retain the same functional effect. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617